Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the amendment filed 10/28/2021. Claim 31 has been amended. No claims have been further added or cancelled. Therefore, claims 17, 18, 20-26, 28-31, and 33-35 remain pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest art of record Tsui et al. (2013/0261514) discloses a therapy device for performing a sustained, passive and/or actively assisted motion of fingers or a thumb of a hand of a patient, the therapy device comprising: a support having an upper shell (2; external platform) (para. 0050) and a control system (programmable control unit) (para. 0078); at least one finger motion rail (1; finger assembly) (para. 0051) having a kinematic motion mechanism (10; proximal follow assembly) for a finger or the thumb and being connected to said upper shell (see FIG. 4 and 10), said kinematic motion mechanism having a motion drive (7; motor) (para. 0052) being in control engagement with said control system (control unit controlled); said kinematic motion mechanism having a rail (14; of pat. Pub 2010/0305717 to Tong which is incorporated by reference), a carriage (13 of Tong) that moves in said rail and configured for being disposed around a metacarpophalangeal joint and at least one pivoting lever (120; linkage assembly) (see FIG. 6 of Tong), said kinematic motion mechanism having at least one lever mechanism (15 of Tong), said at least one pivoting lever configured for being disposed above a finger or the thumb for the passive and/o6 of 12EPH-90549 - Application No. 15/998,574Response to Office action August 19, 2021Response submitted October 28, 2021r actively assisted motion of the finger or the thumb (see motions of FIG. 6 of Tong); said motion drive providing motorized driving of said carriage, and said motion drive providing motorized driving of said at least one pivoting lever via said at least one lever mechanism(all motion being controllable by the control unit); and said at least one finger alongside the finger or the thumb (that is interpreted to be along the side of the finger or the thumb NOT above as shown in FIG. 2b of Applicant’s drawings). Therefore claim 31 and it’s dependent claims have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Makaran (5,103,807), Torgerson (5,697,892), Cempini (2015/0223959), and Becchi (2017/0266075) all disclose a therapy device for performing a sustained, passive and/or actively assisted motion of fingers or a thumb of a hand of a patient, which disclose a pivoting linkage system for imparting passive motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619

/MICHAEL J TSAI/Primary Examiner, Art Unit 3619